Thornton v Fournier (2019 NY Slip Op 01442)





Thornton v Fournier


2019 NY Slip Op 01442


Decided on February 27, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 27, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
ROBERT J. MILLER
COLLEEN D. DUFFY
LINDA CHRISTOPHER, JJ.


2017-02159
 (Index No. 66477/16)

[*1]Melissa Thornton, appellant,
vAngelique Fournier, respondent.


Miller Zeiderman Wiederkehr & Schwarz LLP, White Plains, NY (Lisa Zeiderman and Matthew B. Marcus of counsel), for appellant.
Farber, Pappalardo & Carbonari, White Plains, NY (John A. Pappalardo and Olivia T. Marotta of counsel), for respondent.

DECISION & ORDER
In an action for declaratory and injunctive relief, the plaintiff appeals from an order of the Supreme Court, Westchester County (Mary H. Smith, J.), dated January 19, 2017. The order, insofar as appealed from, granted that branch of the defendant's cross motion which was pursuant to NYCRR 130.1-1 for an award of attorney's fees and expenses for frivolous conduct.
ORDERED that the order is affirmed insofar as appealed from, with costs.
The plaintiff commenced this action and filed an order to show cause seeking, inter alia, certain declaratory and injunctive relief. The defendant cross-moved to dismiss the action and pursuant to 22 NYCRR 130-1.1 for an award of attorney's fees and expenses for frivolous conduct. The Supreme Court, inter alia, granted that branch of the defendant's cross motion which was pursuant to NYCRR 130.1-1 for an award of attorney's fees and expenses for frivolous conduct, and the plaintiff appeals.
We agree with the Supreme Court's determination granting that branch of the defendant's cross motion which was pursuant to NYCRR 130.1-1 for an award of attorney's fees and expenses for frivolous conduct. The plaintiff's conduct in continuing this action after she was presented with documentary evidence demonstrating that her causes of action had no basis in law or fact was frivolous, and her continuation of the action appeared to be primarily to harass the defendant (see 22 NYCRR 130-1.1[c]; Kornblum v Kornblum, 34 AD3d 749, 751).
The defendant's remaining contention is without merit.
DILLON, J.P., MILLER, DUFFY and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court